Name: Commission Regulation (EEC) No 671/81 of 16 March 1981 on the supply of common wheat flour to Guyana as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 71 /6 Official Journal of the European Communities 17 . 3 . 81 COMMISSION REGULATION (EEC) No 671 /81 of 16 March 1981 on the supply of common wheat flour to Guyana as food aid whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products ( b) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged , the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by the Act of Accession of Greece (2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas , on 28 May 1980 , the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 662-2 tonnes of common wheat flour to Guyana under its food-aid programme for 1980 ; HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the condi ­ tions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 March 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . P) OJ No L 281 , 1 . 1 1 . 1975 , p . 89 . (4 ) OJ No 106, 30 . 10 . 1962, p . 2553/62 . ( 5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 6 ) OJ No L 192 , 26 . 7 . 1980 , p . 11 . 17 . 3 . 81 Official Journal of the European Communities No L 71 /7 ANNEX 1 . Programme : 1980 2. Recipient : Guyana 3 . Place or country of destination : Guyana 4. Product to be mobilized : common wheat flour 5 . Total quantity : 662 2 6 . Number of lots : two Lot 1 = 33M tonnes Lot 2 = 331 1 tonnes 7. Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House , 2 West Mall , UK-Reading RGl 7QW Berks , telex 848 302 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  moisture : 14% maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  a content : 0-52 % maximum referred to dry matter 10 . Packaging :  in bags (')  quality of the bags : new double jute sacks  net weight of the bags : 50 kilograms  marketing of the bags : letters at least 5 cm high : 'Wheat flour / Gift of the European Economic Community to Guyana' 11 . Port of shipment : a Community port 1 2 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 27 March 1981 at 12 noon 16 . Shipment period : Lot 1 : from 15 to 30 April 1981 Lot 2 : from 30 May to 15 June 1981 17. Security : 12 ECU/tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods , with the marking followed by a capital 'R .